Case 1:19-cr-00108-SPW Document 82 Filed 11/19/20 Page 1 of 2

FILED

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA NOV 19 2020
BILLINGS DIVISION Clerk, U S District Court
District Of Montana
Billings
UNITED STATES OF AMERICA,
CR 19-108-BLG-SPW

Plaintiff,
vs. ORDER
JAMES ARMSTRONG HIGGINS,

Defendant.

 

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the in-person Sentencing Hearing currently
scheduled for Wednesday, March 17, 2021 at 10:30 a.m. is VACATED and RESET
to commence VIA VIDEO from the Crossroads Correctional Facility (Shelby,
MT) on Thursday, March 18, 2021 at 1:30 p.m. Counsel may appear in the
Snowy Mountains Courtroom thirty (30) minutes prior the hearing to video
conference with Defendant. Ifthe defendant objects to this hearing being held via
video, he must file a motion to continue the hearing to allow time for the defendant

to be transported.
Case 1:19-cr-00108-SPW Document 82 Filed 11/19/20 Page 2 of 2

The Clerk shall forthwith notify counsel and the U.S. Marshals Service of

the making of this Order.

fe
DATED this _/& day of November, 2020.

Levee (leh tiee

U.S. DISTRICT JUDGE
